DETAILED ACTION
Claims 1 - 30 have been presented for examination. 
This office action is in response to submission of the application on 03/06/2019.
The instant Office Action relies on Jiang, Y. “Techniques for Modeling Complex Reservoirs and Advanced Wells” which is included in the IDS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 11 – 17 and 21 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method, comprising: segmenting a trajectory of a wellbore of a hydrocarbon well in a hydrocarbon reservoir to generate segments representing the wellbore, each segment representing a given length of the well bore, and for each segment; determining whether the segment comprises a connection or a flow control element, a connection corresponding to an intersection of the well bore with a surface or an intersection of two generating a conduit link for the segment, the conduit link modeling fluid flow in conduit in the length of the well bore represented by the segment; in response to determining that the segment comprises one or more flow control elements, generating an element link for the segment, the element link modeling fluid flow for the one or more flow control elements of the segment; or in response to determining that the segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the well bore; generating, based on the conduit links and element links generated, a reduced connectivity graph for the hydrocarbon well; and generating, based on the reduced connectivity graph, a simulation of the hydrocarbon well.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “segmenting”, “determining”, “generating” and “merging” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  

Dependent claim 2 – 5 and 7 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein a flow control device comprises a mechanical device configured to regulate fluid flow in the wellbore in claim 2; wherein a mechanical device comprises an internal control device (ICD), inflow control valve (ICV), a packer, or a pump in claim 3; wherein an adjacent segment of the wellbore for a segment comprises a segment representing a length of the well bore located immediately upstream of the length of the well bore represented by the segment in claim 4; wherein a conduit link for a segment comprises an equation modeling fluid flow in conduit in the length of the well bore represented by the segment in claim 5; and wherein an element link for a segment comprises one or more equations modeling fluid flow in flow control elements in the length of the well bore represented by the segment in claim 7.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow recited features of the abstract idea, without adding any new limitations (e.g. “flow control device comprises”, etc.).  Accordingly, the claim recites an abstract idea.

The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, there are no further recited limitations.  For at least these reasons, the claim is not patent eligible.

Dependent claim 6 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein merging a modeling of the segment with a conduit link for an adjacent segment of the well bore comprises generating a single equation to model fluid flow in conduit in the length of the well bore represented by the segment and the adjacent segment in claim 6.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow the “merging” step of the abstract idea by reciting a further “generating”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.


Independent claim 11 recites a statutory category (i.e. a manufacture) non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations: segmenting a trajectory of a wellbore of a hydrocarbon well in a hydrocarbon reservoir to generate segments representing the wellbore, each segment representing a given length of the well bore, and for each segment; determining whether the segment comprises a connection or a flow control element, a connection corresponding to an intersection of the well bore with a surface or an intersection of two branches of the wellbore, and a flow control element comprising a perforation or a flow control device configured to regulate fluid flow in the wellbore; and in response to determining that the segment comprises a connection, generating a conduit link for the segment, the conduit link modeling fluid flow in conduit in the length of the well bore represented by the segment; in response to determining that the segment comprises one or more flow control elements, generating an element link for the segment, the element link modeling fluid flow for the one or more flow control elements of the segment; or in response to determining that the segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for generating, based on the conduit links and element links generated, a reduced connectivity graph for the hydrocarbon well; and generating, based on the reduced connectivity graph, a simulation of the hydrocarbon well.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “segmenting”, “determining”, “generating” and “merging” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations.  The “non-transitory computer readable storage medium” is recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “non-transitory computer readable storage medium” amounts to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 12 - 15 and 17 recite(s) the same statutory category as the parent claim(s), and further recite(s):  wherein a flow control device comprises a mechanical device configured to regulate fluid flow in the wellbore in claim 12; wherein a mechanical device comprises an internal control device (ICD), inflow control valve (ICV), a packer, or a pump in claim 13; wherein an adjacent segment of the wellbore for a segment comprises a segment representing a length of the well bore located immediately upstream of the length of the well bore represented by the segment in claim 14; wherein a conduit link for a segment comprises an equation modeling fluid flow in conduit in the length of the well bore represented by the segment in claim 15; and wherein an element link for a segment comprises one or more equations modeling fluid flow in flow control elements in the length of the well bore represented by the segment in claim 17.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow recited features of the abstract idea, without adding any new limitations (e.g. “flow control device comprises”, etc.).  Accordingly, the claim recites an abstract idea.

The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, there are no further recited limitations.  For at least these reasons, the claim is not patent eligible.

Dependent claim 16 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein merging a modeling of the segment with a conduit link for an adjacent segment of the well bore comprises generating a single equation to model fluid flow in conduit in the length of the well bore represented by the segment and the adjacent segment in claim 16.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow the “merging” step of the abstract idea by reciting a further “generating”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.


Independent claim 21 recites a statutory category (i.e. a machine) hydrocarbon reservoir development system comprising: segmenting a trajectory of a wellbore of a hydrocarbon well in a hydrocarbon reservoir to generate segments representing the wellbore, each segment representing a given length of the well bore, and for each segment; determining whether the segment comprises a connection or a flow control element, a connection corresponding to an intersection of the well bore with a surface or an intersection of two branches of the wellbore, and a flow control element comprising a perforation or a flow control device configured to regulate fluid flow in the wellbore; and in response to determining that the segment comprises a connection, generating a conduit link for the segment, the conduit link modeling fluid flow in conduit in the length of the well bore represented by the segment; in response to determining that the segment comprises one or more flow control elements, generating an element link for the segment, the element link modeling fluid flow for the one or more flow control elements of the segment; or in response to determining that the segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the well bore; generating, based on the conduit links and element links generated, a reduced connectivity graph generating, based on the reduced connectivity graph, a simulation of the hydrocarbon well.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “segmenting”, “determining”, “generating” and “merging” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: a hydrocarbon reservoir control system non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations.  The “non-transitory computer readable storage medium” is recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “non-transitory computer readable storage medium” amounts to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer 

Dependent claim 22 - 25 and 27 recite(s) the same statutory category as the parent claim(s), and further recite(s):  wherein a flow control device comprises a mechanical device configured to regulate fluid flow in the wellbore in claim 22; wherein a mechanical device comprises an internal control device (ICD), inflow control valve (ICV), a packer, or a pump in claim 23; wherein an adjacent segment of the wellbore for a segment comprises a segment representing a length of the well bore located immediately upstream of the length of the well bore represented by the segment in claim 24; wherein a conduit link for a segment comprises an equation modeling fluid flow in conduit in the length of the well bore represented by the segment in claim 25; and wherein an element link for a segment comprises one or more equations modeling fluid flow in flow control elements in the length of the well bore represented by the segment in claim 27.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow recited features of the abstract idea, without adding any new limitations (e.g. “flow control device comprises”, etc.).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.


Dependent claim 26 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein merging a modeling of the segment with a conduit link for an adjacent segment of the well bore comprises generating a single equation to model fluid flow in conduit in the length of the well bore represented by the segment and the adjacent segment in claim 26.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  More specifically, the recited limitations further narrow the “merging” step of the abstract idea by reciting a further “generating”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 17 and 20 – 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Y. “Techniques for Modeling Complex Reservoirs and Advanced Wells” (henceforth “Jiang”), in view of Holmes et al. “Application of a Multisegment Well Model to Simulate Flow in Advanced Wells” (henceforth “Holmes (Application)”).  Jiang and Holmes (Application) are analogous art because they solve .

With regard to claim 1, Jiang teaches a method comprising:
segmenting a trajectory of a wellbore of a hydrocarbon well in a hydrocarbon reservoir to generate segments representing the wellbore, each segment representing a given length of the well bore; (Jiang Figure 4.4 
    PNG
    media_image1.png
    371
    425
    media_image1.png
    Greyscale
, and Figure 6.1 and Page 93 “Therefore, we developed a general model, referred to as "GenWell”, to handle a general branching system like a pipeline network or a complex well.” 
    PNG
    media_image2.png
    381
    509
    media_image2.png
    Greyscale
)
for each segment:
determining whether the segment comprises a connection, a connection corresponding to an intersection of the well bore with a surface or an intersection of two branches of the wellbore, and in response to determining that the segment comprises a connection, generating a conduit link for the segment, (Jiang Page Page 95 various of the segmented sections are identified and labeled “Discretizing a general branching system into segments is a gridding process. For a given pipeline network, joints in the network are first identified and labeled as multi-outlet segments. These multi-outlet segments split the entire pipeline network into a number of two-outlet piping sections.”, and Figure 6.2 
    PNG
    media_image3.png
    252
    665
    media_image3.png
    Greyscale
)
the conduit link modeling fluid flow in conduit in the length of the well bore represented by the segment; (Jiang Page 95 “In the GenWell Model, each segment has one and only one node associated with it. The node is located at the center of the segment. The variables associated with a segment are defined on the node … The fluid-mixture velocity is defined on the connection between two segments … In the Gen Well mode the fluid is assumed to be well mixed at junction points.”)

Jiang further teaches:
in response to determining that the segment does not comprise a connection or a flow control element, (Jiang Page 94 two-outlet segment next to each other could be merged as desired, where it is implicit that a two outlet segment cannot be a flow control element since there would need to be another port “A two-outlet segment can always be split into an arbitrary number of smaller two-outlet segments”)
a segment is defined by a single node (Jiang Page 95 “In the GenWell Model, each segment has one and only one node associated with it. The node is located at the center of the segment. The variables associated with a segment are defined on the node

Jiang does not appear to explicitly disclose: determining whether the segment comprises a flow control element, a flow control element comprising a perforation or a flow control device configured to regulate fluid flow in the wellbore; in response to determining that the segment comprises one or more flow control elements, generating an element link for the segment, the element link modeling fluid flow for the one or more flow control elements of the segment; or in response to determining that the segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the well bore; generating, based on the conduit links and element links generated, a reduced connectivity graph for the hydrocarbon well; and generating, based on the reduced connectivity graph, a simulation of the hydrocarbon well.

However Holmes (Application) teaches:
determining whether a segment comprises a flow control element, a flow control element comprising a perforation or a flow control device configured to regulate fluid flow in a wellbore; and (Holmes (Application) Page 175, Right a separate branch is created to model the flow control element “For each completed grid block in which ICDs are installed, a separate branch with two extra segments is added to model respectively the ICD labyrinth and the screen communicating with reservoir.”)
in response to determining that the segment comprises one or more flow control elements, generating an element link for the segment, the element link modeling fluid flow for the one or more flow control elements of the segment; or (Holmes (Application) Page 179, Figure 1 the node at the branch is specifically called out in contrast to a regular segment node (in response to determining) 
    PNG
    media_image4.png
    272
    383
    media_image4.png
    Greyscale
, and Page 172, Left it is explicitly enumerated in the prior art where the segments should be placed, including have a single segment at a branch junction  “The wellbore is divided into an arbitrary number of segments … Additional segments may be used to represent unperforated lengths of tubing, and multilateral wells should have a segment at each branch junction.”, and Page 177, Right fluid flow is modeled at the segment “It is possible to represent a choke at any position in the well by a segment that obtains its pressure drop from a pre calculated VFP table that describes the performance of the choke.”)
merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the well bore; generating, based on conduit links and the element links generated, a reduced connectivity graph for the hydrocarbon well; and (Holmes (Application) Page 172, Right the branch node is upstream from its “flowpath”, and also from further downstream segments (a conduit link for an adjacent segment of the well bore) “Each segment consists of a ‘node’ and a ‘flowpath’ to its parent segment’s node. The node lies at the far end of the segment, i.e. the end furthest from the wellhead. At branch points, two or more segments may connect to the same node … The flow rates of each component along the flowpath thus depend on GT in the segment’s flowpath and in the upstream segment’s node F., Fg”, and Figure 1 and Page 172, Left there are segments specifically for branch junctions (a conduit link) which connect up to a plurality of downstream segments that cross one or more reservoir grid blocks as desired, where it is implicit that the number of downstream segments could be modified from a higher amount (i.e. crossing a single reservoir grid block) to a lower amount (i.e. crossing multiple reservoir grid blocks) since they are arbitrary both in total number and in how many reservoir grid blocks they cross (merging a modeling of the segment with modeling of), which would result in a reduced connectivity graph compared to having the original additional nodes and segments downstream from the branch junction according to each reservoir grid (generating, based on conduit links and element links generated, a reduced connectivity graph)) “The wellbore is divided into an arbitrary number of segments … For example, a separate segment may be placed adjacent to each reservoir grid block in which the well is completed, but it is also possible for a segment to accept flow from more than one grid block. Additional segments may be used to represent unperforated lengths of tubing, and multilateral wells shows have a segment at each branch junction” 
    PNG
    media_image5.png
    272
    394
    media_image5.png
    Greyscale
)
generating, based on the reduced connectivity graph, a simulation of the hydrocarbon well. (Holmes (Application) Page 175, Left “For the well in question, simulations performed during the well planning stage predicted gas breakthrough almost immediately after the start of production if standard completion methods were used. This motivated the use of completion control to restrict the inflow from zones with high gas production.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of simulating a wellbore in a reservoir disclosed by Jiang with some of the specific configurations of simulating a well (Holmes (Application) Page 178, Left “The model can readily be adapted to handle multilateral wells, and segments can be configured to represent a range of flow control devices”).

With regard to claim 11, it recites substantially the same limitations as claim 1, with the exception that a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor is used to perform the method steps.  Jiang in view of Holmes (Application) teaches all the elements of claim 1.  

Jiang in view of Holmes (Application) does not appear to explicitly disclose: a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor is used to perform the method steps.

However Jiang teaches: a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor is used to perform the method steps (Jiang Page 2 reservoir is simulated using software based on the reservoir properties “The computer program - reservoir simulator - takes input information about the geometry and properties of the reservoir, and with appropriate initial and boundary condit;ions1 the code simulates the petroleum recovery process being studied”, and Page 23 the reservoir properties are stored in computer memory “As suggested by their name, property-data arrays store the physical properties of the model. In order optimize memory and cache to utilization,”, and Page 122 computations are performed in a processor “Cache is the memory component embedded in a CPU, which lies between the normal memory and the processor. Any data. requested by a processor has to be fetched from memory into cache and then passed to the processor”)

With regard to claim 21, it recites substantially the same limitations as claim 1, with the exception that hydrocarbon reservoir development system comprising a hydrocarbon reservoir control system non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor is used to perform the method steps.  Jiang in view of Holmes (Application) teaches all the elements of claim 1.  

Jiang in view of Holmes (Application) does not appear to explicitly disclose: a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor is used to perform the method steps.

However Jiang in view of Holmes (Application) teaches:
a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations: (Jiang Page 2 reservoir is simulated using software based on the reservoir properties “The computer program - reservoir simulator - takes input information about the geometry and properties of the reservoir, and with appropriate initial and boundary condit;ions1 the code simulates the petroleum recovery process being studied”, and Page 23 the reservoir properties are stored in computer memory “As suggested by their name, property-data arrays store the physical properties of the model. In order optimize memory and cache to utilization,”, and Page 122 computations are performed in a processor “Cache is the memory component embedded in a CPU, which lies between the normal memory and the processor. Any data. requested by a processor has to be fetched from memory into cache and then passed to the processor”)
a hydrocarbon reservoir control system (Holmes (Application) Page 176, Left “If lift capacity is a problem for the well, the remote completion control system would not be beneficial”)

With regard to claim 2, 12 and 22, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and further teaches:
wherein a flow control device comprises a mechanical device configured to regulate fluid flow in the wellbore. (Holmes (Application) Page 175, Right “An Inflow Control Device is constructed in sections of length approximately 12 meters”)

With regard to claim 3, 13 and 23
wherein a mechanical device comprises an internal control device (ICD), inflow control valve (ICV), a packer, or a pump. (Holmes (Application) Page 175, Right “An Inflow Control Device is constructed in sections of length approximately 12 meters”)

With regard to claim 4, 14 and 24, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and further teaches:
wherein an adjacent segment of the wellbore for a segment comprises a segment representing a length of the well bore located immediately upstream of the length of the well bore represented by the segment (Holmes (Application) Page 172, Right the branch nodes is location upstream (i.e. for a producing well the flow is towards the wellhead) “Each segment consists of a ‘node’ and a ‘flowpath’ to its parent segment’s node. The node lies at the far end of the segment, i.e. the end furthest from the wellhead. At branch points, two or more segments may connect to the same node … The flow rates of each component along the flowpath thus depend on GT in the segment’s flowpath and in the upstream segment’s node F., Fg”)

With regard to claim 5, 15 and 25, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and further teaches:
wherein a conduit link for a segment comprises an equation modeling fluid flow in conduit in the length of the well bore represented by the segment. (Jiang Page 95 “In the GenWell Model, each segment has one and only one node associated with it. The node is located at the center of the segment. The variables associated with a segment are defined on the node … The fluid-mixture velocity is defined on the connection between two segments … In the Gen Well mode the fluid is assumed to be well mixed at junction points.”)

With regard to claim 6, 16 and 26, Jiang in view Holmes (Application) teaches all the elements of the parent claim, and further teaches:
wherein merging a modeling of the segment with a conduit link for an adjacent segment of the well bore comprises generating a single equation to model fluid flow in conduit in the length of the well bore represented by the segment and the adjacent segment. (Homes (Application) Page 172, Right “Each segment consists of a ‘node’ and a ‘flowpath’ to its parent segment’s node. The node lies at the far end of the segment, i.e. the end furthest from the wellhead. At branch points, two or more segments may connect to the same node … The flow rates of each component along the flowpath thus depend on GT in the segment’s flowpath and in the upstream segment’s node F., Fg”)

With regard to claim 7, 17 and 27, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and further teaches:
wherein an element link for a segment comprises one or more equations modeling fluid flow in flow control elements in the length of the well bore represented by the segment. (Holmes (Application) Page 177, Right “It is possible to represent a choke at any position in the well by a segment that obtains its pressure drop from a pre calculated VFP table that describes the performance of the choke.”)

With regard to claim 10, 20 and 30, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and further teaches: 
identifying well operating parameters based on the simulation of the hydrocarbon well; and operating a well in the hydrocarbon reservoir based on the well operating parameters. (Holmes (Application) Page 175, Left “For the well in question, simulations performed during the well planning stage predicted gas breakthrough almost immediately after the start of production if standard completion methods were used. This motivated the use of completion control to restrict the inflow from zones with high gas production.”
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of simulating a wellbore in a reservoir disclosed by Jiang with the using a simulation to for later well operations disclosed by Holmes (Application).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the well implementation (Holmes (Application) Page 175, Left).

Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Holmes (Application), and further in view of Guyaguler et al. (US 2007/0299643) (henceforth “Guyaguler (643)”).  Jiang, Holmes (Application) and .

With regard to claim 8, 18 and 28, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and does not appear to explicitly disclose: generating a field development plan (FDP) for the hydrocarbon reservoir based on the simulation of the hydrocarbon well.

However Guyaguler (643) teaches:
generating a field development plan (FDP) for the hydrocarbon reservoir based on the simulation of the hydrocarbon well. (Guyaguler (643) Paragraph 91 “Field Management (FM) is a simulation workflow through which predictive scenarios are carried out in order to assist in reservoir field development plans, surface facility design and de-bottlenecking, uncertainty and sensitivity analysis, and instantaneous or lifetime revenue optimization from a hydrocarbon reservoir/field.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of simulating a wellbore in a reservoir disclosed by Jiang in view of Holmes (Application) with the step of generating a field development plan disclosed by Guyaguler (643).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the well production (Guyaguler (643) Paragraph 91).

Claims 9, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Holmes (Application), and further in view of Holmes et al. “Modeling Advanced Wells in Reservoir Simulation” (henceforth “Holmes (Modeling)”).  Jiang, Holmes (Application) and Holmes (Modeling) are analogous art because they solve the same problem of simulating a wellbore in a reservoir, and because they are in the same field of reservoir modeling.

With regard to claim 9, 19 and 29, Jiang in view of Holmes (Application) teaches all the elements of the parent claim, and does not appear to explicitly disclose: identifying well drilling parameters based on the simulation of the hydrocarbon well; and drilling a well in the hydrocarbon reservoir based on the well drilling parameters.

However Holmes (Modeling) teaches:
identifying well drilling parameters based on the simulation of the hydrocarbon well; and drilling a well in the hydrocarbon reservoir based on the well drilling parameters (Holmes (Modeling) Page 54, Left “However, advanced wells are considerably more expensive to drill and complete, and their use must be justified by a corresponding increase in economic recovery. Reservoir simulation plays an important role in this decision. But to provide meaningful results, the simulation model must be able to predict well performance accurately over the lifetime of the reservoir … For this degree of functionality, a suitably advanced form of well model must be used.”)
(Holmes (Modeling) Page 54, Left).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dogru, A. (US 9164191) teaches a new and improved data processing system for forming a well model for reservoir simulation of well in a subsurface reservoir from a reservoir model having formation layers having vertical fluid flow and flow barrier layers with no vertical fluid flow.
Lerlertpakdee et al. “Efficient Production Optimization With Flow-Network Models” teaches generating a reduced flow model in a reservoir.
Al-Shaalan et al. “Parallel Computation for Complex Wells Modeling in Full-Field Reservoir Simulation” teaches that under a quasi-steady-state assumption for a subsurface well network, the total mass or molar rate to a given node is equals to the total mass or molar output, which would simplify to a simple equality for the case of a tube without any connection to the reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148